Title: Prussian-American Treaty of Amity and Commerce
From: 
To: 


          The Hague, 10 September 1785. MS (PCC, No. 135, I, f. 286–320). PRINTED: Miller, TreatiesTreaties and Other International Acts of the United States of America, ed. Hunter Miller, Washington, D.C., 1931–1948; 8 vols., 2:162–184. LbC (Adams Papers); APM Reel 111. The undated LbC was done by Charles Storer in early August from the copies brought to London by William Short on 3 Aug. for John Adams’ signature (to Thomas Jefferson, 4 Aug., above).
          The Prussian-American treaty was concluded on the evening of 10 Sept. when Baron Friedrich Wilhelm von Thulemeier, the Prussian negotiator, signed two copies of the treaty at The Hague in the presence of C. W. F. Dumas and Short and delivered one of the copies to Short to be dispatched to America for ratification (commissioners’ 5 Aug. letter to Short, above; from Short, 11 Sept., below). The treaty had been signed by Benjamin Franklin at Passy on 9 July; by Jefferson at Paris on 28 July; and by Adams at London on 5 August. Prussia ratified the treaty on 24 Sept. 1785, and the United States did so on 17 May 1786.
          The delay in the American ratification was owing to the fact that the treaty was enclosed in the commissioners’ letter to John Jay of [11 Oct. 1785], below, which apparently was not received until Feb. 1786, and Congress did not act until May because of its inability to assemble a quorum. The ratifications were exchanged at The Hague on 8 Aug. 1786 (Miller, TreatiesTreaties and Other International Acts of the United States of America, ed. Hunter Miller, Washington, D.C., 1931–1948; 8 vols., 2:162; JCCJournals of the Continental Congress, 1774–1789, ed. Worthington Chauncey Ford, Gaillard Hunt, John C. Fitzpatrick, Roscoe R. Hill, and others, Washington, D.C., 1904–1937; 34 vols., 30:61; from Jay, 4 May 1786, Dipl. Corr., 1783–1789The Diplomatic Correspondence of the United States of America, from . . . 1783, to . . . 1789, [ed. William A. Weaver], repr., Washington, D.C., 1837 [actually 1855]; 3 vols., 2:562–563).
          For drafts of a proposed Prussian-American treaty and the negotiations—first by Adams alone and then in company with Franklin and Jefferson—that ultimately led to its conclusion, see vol. 16:132–161, 373–420.
        